DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 76-143 are under consideration.

Claim Rejections - 35 USC § 112
Claims 76-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: The claimed invention is directed to pluripotent stem cell (PSC) derived  Fox2a+/+LMX1 cell therapy for treating CNS diseases in a mammal.
Breadth of the Claims:  The claims are drawn to a method of treating a CNS disease in a mammalian subject.  The breadth of the therapeutic method encompasses treating any CNS disease or disorder in any mammalian subject.  This therefore includes thousands of diseases or disorders having a diverse number of pathological causes, impacting different multiple different CNS tissues, having diverse etiologies.  As such, the breadth of the CNS disease or disorder to be treated is quite broad.  Similarly, the subject can be vast number of biologically divergent subject.  Thus, the claimed subject is also broad.  The body of the method comprises a fairly narrow method of producing a differentiated cell population of FOX2A and LMX1 positive cells from human pluripotent stem cells.  The method also comprises administering an effective amount of the differentiated cell population to the brain of the subject.  The clams do not specify the route of administration of the differentiated cell population.  As such, the breadth of the claimed administration step includes direct administration of the differentiated cell population to the brain and indirect administration of the cell population to the brain, such a spinal fluid administration, spinal administration,  systemic administration, among others.  Thus the breadth of the administration is broad as well.
Specification Guidance: The specification provides the following guidance (citations from pre-grant publication):
[0011] Yet another aspect of the present invention relates to a method of treating a disease in a mammalian subject comprising administering to the subject a therapeutically effective amount of the culture of the present invention or as described above. The mammalian subject may be a human. The disease may be a disease of the central nervous system (CNS). In some embodiments, the disease is Parkinson's disease (PD) or a Parkinson-plus syndrome (PPS). The culture may comprise dopaminergic neurons that are not fully differentiated or are at day 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25 of differentiation (e.g., day 17-24 of differentiation). In some embodiments, the culture comprises a hyaluronic acid matrix. As shown in the examples, advantages have been observed for administering cells that are at an intermediate stage of differentiation (e.g., dopaminergic neurons that are not fully differentiated) are administered to a mammalian subject.
[0129] B. Treatment of Diseases of the Central Nervous System

[0130] 1. Disease of the Central Nervous System

[0131] Dopaminergic neurons, such as post-mitotic midbrain DA neurons, can be transplanted to regenerate neural cells in an individual having a disease of the central nervous system (CNS). In some embodiments, midbrain DA neurons produced according to methods of the present invention may be administered to a subject to treat a CNS disease (e.g., administered to the brain or midbrain, such as the caudate nucleus, putamen, or substantia nigra to treat Parkinson's Disease). Such diseases can include, but are not limited to, neurodegenerative diseases, such as parkinsonism.

[0132] As used herein, term "parkinsonism" refers to a group of diseases that are all linked to an insufficiency of dopamine in the basal ganglia which is a part of the brain that controls movement. Symptoms include tremor, bradykinesia (extreme slowness of movement), flexed posture, postural instability, and rigidity. A diagnosis of parkinsonism requires the presence of at least two of these symptoms, one of which must be tremor or bradykinesia. The most common form of parkinsonism is idiopathic, or classic, Parkinson's disease (PD), but for a significant minority of diagnoses, about 15 percent of the total, one of the Parkinson's plus syndromes (PPS) may be present. These syndromes also known as atypical parkinsonism, include corticobasal degeneration, Lewy body dementia, multiple systematrophy, and progressive supranuclear palsy. In general, Parkinson's disease involves the malfunction and death of vital nerve cells in the brain primarily in an area of the brain called the substantia nigra. Many of these vital nerve cells make dopamine. When these neurons die off, the amount of dopamine decreases, leaving a person unable to control movement normally. The intestines also have dopamine cells that degenerate in Parkinson's disease patients, and this may be an important causative factor in the gastrointestinal symptoms that are part of the disease. The particular symptoms that an individual experiences can vary from person to person. Primary motor signs of Parkinson's disease include the following: tremor of the hands, arms, legs, jaw and face, bradykinesia or slowness of movement, rigidity or stiffness of the limbs and trunk and postural instability or impaired balance and coordination.

[0133] 2. Methods for Administering Cells

[0134] Stem cells or differentiated cells can be administered to a subject either locally or systemically. Methods for administering DA neurons to a subject are known in the art. If the patient is receiving cells derived from his or her own cells, this is called an autologous transplant; such a transplant has little likelihood of rejection.

[0135] Exemplary methods of administering stem cells or differentiated neuronal cells to a subject, particularly a human subject, include injection or transplantation of the cells into target sites (e.g., striatum and/or substantia nigra) in the subject. The stem cells and/or DA neurons can be inserted into a delivery device which facilitates introduction, by injection or transplantation, of the cells into the subject. Such delivery devices include tubes, e.g., catheters, for injecting cells and fluids into the body of a recipient subject. In a preferred embodiment, the tubes additionally have a needle, e.g., a syringe, through which the cells of the invention can be introduced into the subject at a desired location. The stem cells can be inserted into such a delivery device, e.g., a syringe, in different forms. For example, the cells can be suspended in a solution, be in cell aggregates, or alternatively embedded in a support matrix when contained in such a delivery device.

[0136] Support matrices in which the stem cells or neurons can be incorporated or embedded include matrices that are recipient-compatible and that degrade into products that are not harmful to the recipient. The support matrices can be natural (e.g., hyaluronic acid, collagen, etc.) and/or synthetic biodegradable matrices. Synthetic biodegradable matrices that may be used include synthetic polymers such as polyanhydrides, polyorthoesters, and polylactic acid. In some embodiments, dopaminergic neurons (e.g., dopaminergic neurons that are not fully differentiated) are embedded in hyaluronic acid matrix and administered to a subject to treat a neurodegenerative disease (e.g., Parkinson's disease).

[0137] As used herein, the term "solution" includes a pharmaceutically acceptable carrier or diluent in which the cells of the invention remain viable. Pharmaceutically acceptable carriers and diluents include saline, aqueous buffer solutions, solvents and/or dispersion media. The use of such carriers and diluents is known in the art. The solution is preferably sterile and fluid to the extent that easy syringability exists.

[0138] Preferably, the solution is stable under the conditions of manufacture and storage and preserved against the contaminating action of microorganisms such as bacteria and fungi. In some embodiments a solution containing DA neurons or midbrain DA neurons is administered to a patient in sterile solution of BSS PLUS (Alcon, Fort Worth, Tex.). If desired a preservative or antibiotic may be included in the pharmaceutical composition for administration. Solutions of the invention can be prepared by incorporating neurons as described herein in a pharmaceutically acceptable carrier or diluent and, other ingredients if desired.

[0139] 3. Dosage and Administration

[0140] In one aspect, the methods described herein provide a method for enhancing engraftment of progenitor cells or DA neurons in a subject. In one embodiment, the subject can be a mammal. In another embodiment, the mammal can be a human, although the invention is effective with respect to all mammals.

[0141] The compositions are administered in a manner compatible with the dosage formulation, and in a therapeutically effective amount. The quantity to be administered and timing depends on the subject to be treated, capacity of the subject's system to utilize the active ingredient, and degree of therapeutic effect desired. Precise amounts of each active ingredient required to be administered depend on the judgment of the practitioner and are particular to each individual. However, suitable dosage ranges depend on the route of administration. Suitable regimes for administration are also variable.

[0142] 4. Efficacy

[0143] The efficacy of a given treatment to enhance DA neuron engraftment can be determined by the skilled artisan. However, a treatment is considered "effective treatment," as the term is used herein, if any one or all of the signs or symptoms of e.g., poor DA neuron engraftment are altered in a beneficial manner, other clinically accepted symptoms are improved, or even ameliorated, e.g., by at least 10% following treatment with a cell population as described herein. Efficacy can also be measured by a failure of an individual to worsen as assessed by hospitalization, need for medical interventions (i.e., progression of the disease is halted), or incidence of engraftment failure. Methods of measuring these indicators are known to those of skill in the art and/or are described herein. Treatment includes any treatment of a disease in an individual or an animal (some non-limiting examples include a human or a mammal) and includes: (1) inhibiting the disease, e.g., preventing engraftment failure; or (2) relieving the disease, e.g., causing regression of symptoms. An effective amount for the treatment of a disease means an amount which, when administered to a mammal in need thereof, is sufficient to result in a treatment or therapeutic benefit for that disease. Efficacy of an agent can be determined by assessing physical indicators of, for example, DA neuron engraftment, such as, e.g., tremor, bradykinesia, flexed posture, balance and coordination, etc. In some embodiments, engraftment or neural function may be measured in vivo (e.g., in humans) using a PET scan to measure metabolism or activity or dopaminergic systems (e.g., using PET tracers for imaging of the dopaminergic system). Efficacy can be assessed in animal models of Parkinson's disease, for example, by performing behavioral tests, such as step tests or cylinder tests.

[0144] C. Distribution for Commercial, Therapeutic, and Research Purposes

[0145] For purposes of manufacture, distribution, and use, the neural cells such as midbrain DA neurons as described herein may be supplied in the form of a cell culture or suspension in an isotonic excipient or culture medium, optionally frozen to facilitate transportation or storage.

[0146] Neural cells described herein may be provided different reagent systems, e.g., comprising a set or combination of cells that exist at any time during manufacture, distribution, or use. The cell sets may comprise any combination of two or more cell populations described in this disclosure, exemplified but not limited to programming-derived cells (neural lineage cells, their precursors and subtypes), in combination with undifferentiated stem cells or other differentiated cell types. The cell populations in the set may share the same genome or a genetically modified form thereof. Each cell type in the set may be packaged together, or in separate containers in the same facility, or at different locations, at the same or different times, under control of the same entity or different entities sharing a business relationship.

	Therefore, the specification provides generic contemplative guidance to a method that focuses on treating Parkinson’s related disease that administer differentiated or stem cells locally or systemically to provide dopaminergic neural cells derived from human iPSC to a subject, particularly human in need thereof.
	Working Examples:  The specification described of the following (citations for pre-grant publication):
Example 11

Engraftment of iPSC-DA Neurons in Non-Human Primates

[0170] iPSC line "K" was differentiated to process completion (day 37) using the optimized protocol ("Condition 9") and cryopreserved. Cells were thawed and transplanted bilaterally to the caudate and putamen (1.5.times.10.sup.6 cells/injection) of MPTP-treated and immunosuppressed African Green Monkeys (n=3). After 3 months, engraftment and innervation of the neurons was assessed by histology of coronal sections. Staining of human cytoplasm (STEM121) reveals good human cell engraftment and innervation in all animals. Dopamine neurons (TH+) were observed in the grafts, demonstrating the ability of these cells to survive long-term and innervate the mDA neuron target structure in the brain. No tumors, neural outgrowth, or other adverse effects were observed in these animals. Results are shown in FIG. 13.

Example 12

Engraftment of iPSC-DA Progenitors and Neurons in Rat Parkinson's Disease Model System

[0171] iPSC line "K" was differentiated using the optimized mono-SMADi protocol ("Condition 9") and cryopreserved at different stages of the differentiation process (Day 17, day 24, and Day 37). In addition, iPSC-mDA cells derived using the optimized dual-SMADi protocol (iCell Dopa) were cryopreserved on process day 37. Cells were thawed and transplanted bilaterally to the striatum (4.5.times.10.sup.5 cells/injection) of 6-OHDA-treated but asymptomatic nude (RNU) rats (n=3 per group). After 3 months, engraftment and innervation of the cells was assessed by histology of coronal sections. Although neuron engraftment and innervation was observed in all four groups (Human NCAM stain), the iPSC-DA progenitor cells (day 17) and immature mDA neurons (day 24) had much larger grafts and greater innervation compared to the more mature mono-SMADi and dual-SMADi-derived mDA neurons (day 37 and day 37 iCell Dopa, respectively). In addition, larger numbers of DA neurons (TH+) were observed in the progenitor and immature DA neuron grafts. Ki67 staining revealed almost no proliferative cells in the grafts from day 37 cells, and few Ki67.sup.+ cells in the grafts from day 17 and day 24 cells. No tumors, neural outgrowth, or other adverse effects were observed in any of these animals. These results suggest that cells drawn from earlier in the optimized mono-SMADi differentiation process (day 17-24) are better able to engraft and innervate compared to more mature cells. Results are shown in FIG. 14.

	Thus, the working examples more narrowly describe iPSC-DA neuron engraftment studies healthy non-human primates and Parkinson’s disease rat models.  Take together, the specification and working examples provide guidance to methods that differentiate human iPSC into DA neuronal cell and administering these cells to animal models by local administration.  They also provide guidance to engraftment studies.  
	However, the specification and working examples fail to provide specific guidance to a method that treats any symptoms of any CNS diseases in subject having a CNS disease or disorder.  The specification and working examples fail to provide specific guidance to any methods that indirect administer the differentiated cells to the brain of such a subject.  The specification and working examples fails to provide specific guidance to a method of providing pure population of the differentiated Fox2A and LMX1 positive cell.  The specification fails to provide specific guidance to a method of providing efficiently differentiating enough cells in a pure population to provide an effective, therapeutic amount of cells as the method requires.  As such, the specification and working examples fails to provide enabled for the claimed therapeutic method.
State of the Art:  Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (hPSCs) such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1–3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4–7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible teratoma/ tumor formation that can arise from any remaining undifferentiated pluripotent stem cells present in the differentiated cell mixture (8). Indeed, a systematic transplantation study demonstrated that the teratoma-forming propensity of various mouse iPSC-derived neurospheres correlated with the persistence of residual undifferentiated cells (9). Because hESCs and hiPSCs also exhibit marked variations in differentiation efficiencies (and remaining undifferentiated cells) (10–13), it is critical to remove all residual hiPSCs with teratoma potential before their clinical application. Despite numerous attempts at blocking teratoma formation, including introduction of suicide genes (14) or selecting the desired cell type (15), immunodepletion (16), or introducing cytotoxic antibody (17), a clinically viable strategy to eliminate teratoma formation remains to be developed (8,18)”. See p. E3281, paragraph bridging col 1 and 2.
Thus the art of Lee teaches at the time of the invention (2005) and long after (at least 2013), differentiated cells derived from pluripotent cells failed to be used for any type of cell therapy to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieve.  Lee highlights the absolute need for a homogenous population the differentiated cell type.  A problem that can arise from have a heterologous population of ESC/iPSC-derived somatic cells and undifferentiated cells is tumor formation from the undifferentiated cell, thus causing a non-therapeutic effect, but further, a mixed population causes unpredictability in determining a therapeutic dose of cells because the variability in an unknown number and non-known character of the undifferentiated cell population.
Similar to Lee, Moon (Moon et al. International Journal of Stem Cells 4(1):24-34, 2011) teaches that a major problem involving the use of hESC is the possibility of cell misbehavior following transplantation.  This potentially serious complication can occur if any transplanted undifferentiated hESC form teratomas.  Careful and previse protocols for collecting only differentiated cells are necessary to circumvent this problem.  Moon further teaches also.  As of 2011 researchers still needed to develop way to screen pluripotent cell derivatives for contamination with undifferentiated cells and derivative cells that have optimized chromosomally stable induction systems in vivo (p.30, col 1, past full paragraph starting with, “Another major risk…”; paragraph bridging col 1 and 2 of pp. 31).  Moon further teaches that during prolonged maintenance of undifferentiated pluripotent cell in vitro, chromosomal instability gives rise to numerous changes in ploidy, especially chromosomes 13 and 17.  Moon states, “Chromosomal instability seriously affects cell function and is well known to be a hallmark of many tumor.  In addition, the generation of chromosomal instability by the presence of extra centrosomes can give rise to multiple aneuploidy daughter cells with proliferative advantages, chemoresistance, or metastatic potential (66, 67).  Their potential for tumor progression is a significant challenge facing the safe therapeutic application of hESC, Recently, Moon et al. demonstrated aberrant cell division in karyotically abnormal hESC during in vitro culture.  These authors subsequently show a post-transplant tumor-like growth arising from the hESC transplant derivative (68).  These results emphasize that sustaining normal human chromosome number during in vitro culture and differentiation is indispensable for safe transplantation of hESC derivatives. For therapeutic use”.
Regarding chromosomal instability, Lee teaches accumulation of mutations in pluripotent cells would result in enormous harmful effects to all subsequent derived somatic cells arising at later developmental stages and/or those of further generations.  Thus, it is critical that these cells maintained their genomic integrity by establishing unique mechanisms, such as significantly lower mutations rates and lower frequencies of mitotic mutations than their differentiated counterparts (E3288, col 1, paragraph 1 under ‘Discussion’ section.)
Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them.  Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives.  Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from pluripotent cell, they are describing a lack of predictable function (i.e. function as the intended differentiated cell type) because the genomic instability leads to cellular dysfunction. 
Similar to the prior art of Lee and Moon, Bedel (Bedel et al. Stem Cells Translational Medicine 2017; 6:382-393) reports, “we and others have developed potent protocols for in vitro hematopoietic differentiation of stem cells after they have been genetically corrected [3–5]. However, several aspects hinder the progression of iPSCs into clinic. In particular, for hematopoietic applications, there is no current method of differentiation yielding a 100% pure population from a pluripotent donor source with regard with hematopoietic differentiation [4]. Therefore, a population of differentiated cells is always contaminated by residual undifferentiated iPSCs. This becomes a critical hurdle to the application of iPSCs in clinical protocols because of their iatrogenic teratogenesis potential [6].”  See paragraph bridging pp. 382-383. 
Thus Bidel demonstrates that the obstacle of provide a pure population of pluripotent stem cell derived cells that did not form teratoma still was not established post-filing and that the obstacles described in Lee and Moon persist.
Thus, the art teaches that at the time the claimed invention was made and after, the use of cell differentiated from pluripotent stem cells for therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability.  The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells.  Thus, the art teaches that the use of these cells in therapy methods as claimed is highly unpredictable.
Amount of Experimentation:  Considering the short-comings of the specification and the art, a method to definitively eliminate undifferentiated cell populations from cells differentiated from human pluripotent stem cells would need to be developed before the claimed differentiated cells could be used for treating a CNS disorder.  As Lee teaches many of the commonly use cell purification procedure known in the art, such as introducing suicide genes, definitive select of differentiated cells/tissues, and introducing cytotoxic antibodies, have failed to provide a differentiated cell population devoid of undifferentiated cells.  Thus, new technological means would need to be developed before the claimed method may potentially be enabled.  This level of discovery experimentation goes beyond routine optimization and thus would be considered undue.
	Therefore, the instantly claimed invention lack enablement because the specification fails to provide specific guidance to a therapeutic method that provides a pure population of differentiated FOXA2/LMX1 positive cells derived from pluripotent stem cells that is provided in a therapeutically effective amount to treat a CNS disorder.  Further, the art at the time of the effective filing fails to supplement the shortcomings of the specification and further teaches that pluripotent stem cell derived cells fail to predictably treat any disorders because the presents of tumorigenic cells persist in the population as well as probable introduced mutations in these cells due to the chromosomal instability of the paternal pluripotent stem cells.  Further, the amount of experimentation required to overcome the unpredictabilites described in the art goes beyond routine experimentation into discovery of new techniques and technologies.  This is demonstrated by the fact that post-filing means of overcoming the unpredictabilites persist.  Thus, the amount of experimentation to determine if the claimed method can be enabled is undue.  
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92, 93, 101, 102, 110, 140 and 141 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 92, 93, 101, and 110 recite, “substantially continually” or “substantially continuously”.  The metes and bounds of these term are not apparent.  When something is “continuous”, which as a continuous amount of time, there is not break in the series of event, such as time.  As such, something can be described as continuous or not continuous.  As such, “substantially continuous” means that it is not continuous.  However, it is not apparent how discontinuous something must be to be considered “substantially continuous”.
Claim 102 dependent upon claim 101.  Therefore claim 102 also comprises the indefinite limitations “substantially continuous”.
	Claims 140 and 141 recite the trade name, “Benzonase”
MPEP 2173.05(u):

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Thus the metes and bound of “Bensonase” are not apparent because the structural limitations of Bensonase are not apparent.

Claim Objections
Claims 76. 86, 87, 88, 89, 98, 106 and 107 are objected to because of the following informalities:  These claims recite abbreviation for describing differences in font or symbol for example .sup. or .mu. Removing these terms and replacing them with the correct Greek symbol of super/sub-script would be remedial.  Appropriate correction is required.

Examiner’s Comment
	George (US 9,694,036 B2 of record in IDS), Krlkls et al. Nature 480:7378:547-551, 2012 of record in IDS), and Studor (WO2013/067362 A1 of record in IDS) are all close prior art reference.  All of these reference teach a differentiation method similar to step (1).  However they do not teach “the culturing does not comprises culture the human pluripotent stem cells in the presence of a second inhibitor of SMAD” as claimed.  Therefore, they are not prior art.  Further, the above reference contemplate using the differentiated cell population for treatment of a neurological disease, CNS disease, and/or Parkinson’s.  However, like the instant claims, the prior art reference do not enable this type of therapeutic method.  As such, the above list art is not prior art.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632